Citation Nr: 1404515	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-16 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Air Force from January 1974 to February 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its October 2012 remand, the Board requested that the Veteran undergo an audiological examination for the purpose of ascertaining the nature and etiology of any current tinnitus and bilateral hearing loss.  The Board directed that the VA examiner provide an opinion as to whether it is at least as likely as not that any tinnitus and bilateral hearing loss, whether due to noise exposure, otosclerosis or another cause, were incurred in or are otherwise related to any aspect of the Veteran's military service, including confirmed exposure to noise from aircraft service, ear blocks experienced while flying, a head injury incurred in September 1976, or claimed exposure to herbicides as a result of his duties flying KC-135 tankers, which he asserts had the chemical on board for delivery to staging areas in Utapao, Thailand and Guam in support of the Vietnam Conflict.  

A review of the record finds noncompliance with the remand directives.  Specifically, the January 2013 examiner did not provide an opinion which directly addressed whether it is at least as likely as not that any tinnitus and bilateral hearing loss is related to the Veteran's head injury in September 1976 or his claimed exposure to herbicides.  Consequently, yet another remand to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

The Veteran has asserted on several occasions that that he underwent an audiological examination the VA Medical Center in Martinsburg, West Virginia shortly after service in early 1980.  See Veteran's Statement, April 2013; VA examination, January 2013.  However, there is no record of such examination and there is no documentation which indicates any efforts made to investigate the Veteran's assertion.  

Accordingly, the case is REMANDED for the following action:

1.  Request medical records dated from 1980 from the VAMC Martinsburg, which are not already associated with the claims folder.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then, obtain an addendum opinion from the January 2013 VA examiner (or an appropriate medical professional).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

Whether it is at least as likely as not (50 percent probability or greater) that any tinnitus or bilateral hearing loss were incurred in or are otherwise related to any aspect of the Veteran's military service, including noise exposure therein, a head injury in September 1976 or claimed exposure to herbicides as a result of his duties flying KC-135 tankers, which he asserted had the chemicals on board for delivery to staging areas in Utapao, Thailand and Guam in support of the Vietnam conflict. 

The clinician is asked to address the significance, if any, of a lack of shift in hearing acuity thresholds in service.

3.  If the examiner finds that it is at least as likely as not that the claimed disabilities are due to the claimed exposure to herbicides, ask the Veteran for any additional details concerning the approximate dates, location and nature of the alleged exposure.  Then undertake appropriate development action, which may include contacting the Compensation Service to determine if exposure occurred as alleged.  See VBA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.o.

4.  Ensure that the addendum opinion report complies with, and answers the questions posed in, this remand.  If the report is insufficient, it should be returned to the examiner for corrective action.

5.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


